DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12-22 are objected to because of the following informalities:
Regarding claim 12, line 4, “an amplifier or a logic gate” should be changed to --the amplifier or a logic gate--.
Regarding claim 12, line 8, “an uncharacterized downhole fluid” should be changed to --the uncharacterized downhole fluid--.
Regarding claim 12, line 12, “an alternating voltage” should be changed to --the alternating voltage--.
Regarding claims 13-22, they are dependent on or include all of claim 12.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the fork portions piezo-electric electrodes" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the conductive layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the conductive layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 14-17 and 19-22, they are dependent on or include all of claim 12.

Allowable Subject Matter
Claims 12-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claim objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12, the primary reason for the indication of allowable subject matter is the inclusion of the limitations regarding a dielectric material coated on the at least two piezoelectric electrodes; and a thin metal film coated on and enclosing the dielectric material and protecting the piezoelectric device from capacitive effects of the 
Regarding claims 13-22, they are dependent on or include all of claim 12.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DAVID Z HUANG/Primary Examiner, Art Unit 2861